463 F.2d 421
81 L.R.R.M. (BNA) 2214, 69 Lab.Cas.  P 13,069
W. M. STEPHENS, on behalf of himself and family, Plaintiff-Appellant,v.The PANHANDLE AND SANTE FE RAILWAY COMPANY et al.,Defendants-Appellees.
No. 72-1730 Summary Calendar.*
United States Court of Appeals,
Fifth Circuit.
Aug. 23, 1972.Rehearing and Rehearing En Banc Denied Nov. 2, 1972.

Appeal from the United States District Court for the Northern District of Texas; William M. Taylor, Jr., Judge.
W. M. Stephens, pro se.
D. Thomas Johnson, Lubbock, Tex., for defendants-appellees.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
The trial court correctly determined that under the facts of this case it was without jurisdiction and properly dismissed appellant's complaint seeking damages in the District Court for the Northern District of Texas.  See Andrews v. Louisville & Nashville R. Co., 406 U.S. 320, 92 S.Ct. 1562, 32 L.Ed.2d 95 (1972).


2
Affirmed.


3
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC

PER CURIAM:

4
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I